EXHIBIT 10.41

SECOND AMENDMENT TO LICENSE AGREEMENT

THIS SECOND AMENDMENT TO LICENSE AGREEMENT (hereinafter referred to as “Second
Amendment”) is made and entered into this 28th day of February, 2005, by and
between GEORGIA TECH RESEARCH CORPORATION, a non-profit corporation organized
and existing under the laws of the State of Georgia and with offices at Georgia
Institute of Technology, 505 Tenth Street, Atlanta, Georgia 30332-0415
(hereinafter referred to as “GTRC”) and SaluMedica, LLC, a Georgia corporation
with offices at 112 Krog Street, Suite 4, Atlanta, Georgia 30307 (hereinafter
referred to as “SM”), formerly known as Restore Therapeutics, Inc.

W I T N E S S E T H

WHEREAS GTRC and SM entered into a License Agreement, dated the 5th day of
March, 1998, for an invention entitled “Poly (Vinyl Alcohol) Cryogel” and the
methods employed in the production thereof (hereinafter referred to as the
“Invention”), which is the subject of GTRC Invention Disclosure No. 1837,
(hereinafter referred to as “License Agreement”) and incorporated herein by
reference, and

WHEREAS, GTRC and SM entered into the FIRST AMENDMENT TO LICENSE AGREEMENT on
the 18th day of November, 1998, and

WHEREAS, GTRC AND SM have agreed to amend the terms of said License Agreement in
order to give SM the ability to sublicense rights for specific uses of said
License Agreement to related entities for purposes of liability limitation and
raising capital; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and the sum of one dollar ($1.00) paid to GTRC by SM, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, GTRC and SM do hereby mutually agree to amend the License Agreement as
follows:

1. Subsection 4.1 of the License Agreement and Section 6. of the First Amendment
to License Agreement is hereby amended by deleting in its entirety and inserting
a new subsection 4.1 in lieu thereof as follows:

“4.1 Subject to this Paragraph, SM may grant sublicenses, provided that each
sublicense contains a provision that any subsequent sublicenses and the rights
thereby are personal to the subsublicensee thereunder and such subsublicense
cannot be further assigned or sublicensed.”

Except as amended by the First and Second Amendment, all of the terms and
conditions of the License agreement, as originally drafted, shall remain in full
force and effect. The terms of the License Agreement shall be subject to the
terms of that certain Agreement which Allows an Industrial Sponsor to Purchase
Patent Rights Resulting from the Project on or about the date hereof between
GTRC, GIT and SM (hereinafter referred to as “Sponsor Agreement”) and in the
event of a conflict between the terms of the License Agreement and the terms of
the Sponsor Agreement, the Sponsor Agreement shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SM and GTRC have caused this Second Amendment of License
Agreement to be executed by their duly authorized officers on the day and year
first above written.

 

SALUMEDICA, LLC

    GEORGIA TECH RESEARCH CORPORATION

By:

 

/s/ David N. Ku

    By:  

/s/

Typed Name:

 

David N. Ku

    Typed Name:  

 

Title

 

President & CEO

    Title:  

 

Date:

 

3/7/05

    Date:  

3/1/05

      By:  

/s/ G. Duane Hutchison

      Typed Name:  

G. Duane Hutchison

      Title:  

 

      Date:  

3/1/05